
	
		I
		111th CONGRESS
		1st Session
		H. R. 2116
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2009
			Mr. Hill (for
			 himself, Mr. Griffith,
			 Mr. Altmire,
			 Mr. Ellsworth,
			 Mr. Bishop of Georgia,
			 Mr. Arcuri,
			 Mr. McIntyre,
			 Mr. Davis of Tennessee,
			 Mr. Tanner,
			 Mr. Melancon,
			 Mr. Boyd, Ms. Herseth Sandlin, Mr. Cooper, Mr.
			 Shuler, Mr. Cardoza,
			 Ms. Giffords,
			 Mr. Minnick,
			 Mr. Moore of Kansas,
			 Mr. Childers,
			 Mr. Scott of Georgia,
			 Ms. Loretta Sanchez of California,
			 Mr. Salazar,
			 Mr. Taylor,
			 Mr. Berry,
			 Mr. Ross, Mr. Kratovil, Mr.
			 Matheson, Mr. Bright,
			 Mr. Barrow,
			 Mr. Thompson of California,
			 Mr. Donnelly of Indiana,
			 Mr. Wilson of Ohio,
			 Mr. Space,
			 Mr. Nye, Mr. Gordon of Tennessee,
			 Mr. Cuellar,
			 Mr. Boswell,
			 Mr. Marshall,
			 Mr. Costa,
			 Mr. Michaud,
			 Mr. Pomeroy,
			 Mr. Chandler,
			 Mr. Patrick J. Murphy of Pennsylvania,
			 Mr. Holden,
			 Mr. Baca, Ms. Harman, and Mr.
			 Peterson) introduced the following bill; which was referred to the
			 Committee on the Budget,
			 and in addition to the Committee on Rules, for a period to be subsequently
			 determined by the Speaker, in each case for consideration of such provisions as
			 fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Balanced Budget and Emergency Deficit
		  Control Act of 1985 and the Congressional Budget Act of 1974 to extend the
		  discretionary spending caps and the pay-as-you-go requirement, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Fiscal Honesty and Accountability Act
			 of 2009.
		2.Extension of
			 pay-as-you-go requirement
			(a)PurposeSection
			 252(a) of the Balanced Budget and Emergency Deficit Control Act of 1985 is
			 amended by striking 2002 and inserting
			 2014.
			(b)SequestrationSection
			 252(b)(1) of the Balanced Budget and Emergency Deficit Control Act of 1985 is
			 amended by striking 2002 and inserting
			 2014.
			(c)ExpirationSection
			 275(b) of the Balanced Budget and Emergency Deficit Control Act of 1985 is
			 amended by striking 2006 and inserting
			 2018.
			(d)Broadening of
			 sequestration baseThe
			 Directors of the Congressional Budget Office and of the Office of Management
			 and Budget shall each submit, not later than six months following the enactment
			 of this Act, a report to the Committee on the Budget of the House of
			 Representatives that addresses the issue of how to broaden the pay-as-you-go
			 sequestration base and make it more fair and equitable.
			3.Extension of the
			 discretionary spending caps
			(a)In
			 generalParagraphs (1) through (13) of section 251(c) of the
			 Balanced Budget and Emergency Deficit Control Act of 1985 are amended to read
			 as follows:
				
					(1)
				with respect to fiscal year
				2011 for the discretionary category: $1,126,000,000,000 in new budget authority
				and $1,189,000,000,000 in outlays;
					(2)with respect to fiscal year 2012 for the
				discretionary category: $1,150,000,000,000 in new budget authority and
				$1,193,000,000,000 in outlays;
					(3)with respect to fiscal year 2013 for the
				discretionary category: $1,177,000,000,000 in new budget authority and
				$1,220,000,000,000 in
				outlays;
					.
			(b)ExpirationSection
			 275 of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C.
			 900 note) is amended by striking subsection (b).
			4.Accountability in
			 emergency spending
			(a)OMB emergency
			 criteriaSection 3 of the Congressional Budget and Impoundment
			 Control Act of 1974 is amended by adding at the end the following new
			 paragraph:
				
					(11)(A)The term emergency means a
				situation that—
							(i)requires new budget authority and outlays
				(or new budget authority and the outlays flowing therefrom) for the prevention
				or mitigation of, or response to, loss of life or property, or a threat to
				national security; and
							(ii)is unanticipated.
							(B)As
				used in subparagraph (A), the term unanticipated means that the
				situation is—
							(i)sudden, which means quickly coming
				into being or not building up over time;
							(ii)urgent, which means a pressing and
				compelling need requiring immediate action;
							(iii)unforeseen, which means not
				predicted or anticipated as an emerging need; and
							(iv)temporary, which means not of a
				permanent
				duration.
							.
			(b)Development of
			 guidelines for application of emergency definitionNot later than
			 five months after the date of enactment of this Act, the chairmen of the
			 Committees on the Budget (in consultation with the President) shall, after
			 consulting with the chairmen of the Committees on Appropriations and applicable
			 authorizing committees of their respective Houses and the Directors of the
			 Congressional Budget Office and the Office of Management and Budget, jointly
			 publish in the Congressional Record guidelines for application of the
			 definition of emergency set forth in section 3(11) of the Congressional Budget
			 and Impoundment Control Act of 1974.
			(c)Separate house
			 vote on emergency designation(1)Rule XXII of the Rules
			 of the House of Representatives is amended by adding at the end the following
			 new clause:
					
						13.In the
				consideration of any measure for amendment in the Committee of the Whole
				containing any emergency spending designation, it shall always be in order
				unless specifically waived by terms of a rule governing consideration of that
				measure, to move to strike such emergency spending designation from the portion
				of the bill then open to
				amendment.
						.
				(2)The Committee on Rules shall include
			 in the report required by clause 1(d) of rule XI (relating to its activities
			 during the Congress) of the Rules of the House of Representatives a separate
			 item identifying all waivers of points of order relating to emergency spending
			 designations, listed by bill or joint resolution number and the subject matter
			 of that measure.
				(d)Committee
			 notification of emergency legislationWhenever the Committee on
			 Appropriations or any other committee of either House (including a committee of
			 conference) reports any bill or joint resolution that provides budget authority
			 for any emergency, the report accompanying that bill or joint resolution (or
			 the joint explanatory statement of managers in the case of a conference report
			 on any such bill or joint resolution) shall identify all provisions that
			 provide budget authority and the outlays flowing therefrom for such emergency
			 and include a statement of the reasons why such budget authority meets the
			 definition of an emergency pursuant to the guidelines described in subsection
			 (b).
			(e)Reserve fund for
			 emergencies in President’s budgetSection 1105(f) of title 31,
			 United States Code is amended by adding at the end the following new sentences:
			 Such budget submission shall also comply with the requirements of
			 section 316(b) of the Congressional Budget Act of 1974 and, in the case of any
			 budget authority requested for an emergency, such submission shall include a
			 detailed justification of why such emergency is an emergency within the meaning
			 of section 3(11) of the Congressional Budget Act of 1974..
			(f)Adjustments and
			 reserve fund for emergencies in joint budget resolutionsTitle
			 III of the Congressional Budget Act of 1974 is amended by adding at the end the
			 following new section:
				
					316.Emergencies(a)Adjustments
							(1)In
				generalAfter the reporting of a bill or joint resolution or the
				submission of a conference report thereon that provides budget authority for
				any emergency as identified pursuant to subsection (d) that is not covered by
				subsection (c)—
								(A)the chairman of
				the Committee on the Budget of the House of Representatives or the Senate shall
				determine and certify, pursuant to the guidelines referred to in subsection
				(b), the portion (if any) of the amount so specified that is for an emergency
				within the meaning of section 3(11); and
								(B)such chairman
				shall make the adjustment set forth in paragraph (2) for the amount of new
				budget authority (or outlays) in that measure and the outlays flowing from that
				budget authority.
								(2)Matters to be
				adjustedThe adjustments referred to in paragraph (1) are to be
				made to the allocations made pursuant to the appropriate joint resolution on
				the budget pursuant to section 302(a) and shall be in an amount not to exceed
				the amount reserved for emergencies pursuant to the requirements of subsection
				(b).
							(b)Reserve fund for
				emergencies
							(1)AmountsThe amount set forth in the reserve fund
				for emergencies (other than those covered by subsection (c)) for budget
				authority and outlays for a fiscal year pursuant to section 301(a)(6) shall
				equal—
								(A) the
				average of the enacted levels of budget authority for emergencies (other than
				those covered by subsection (c)) in the 5 fiscal years preceding the current
				year; and
								(B)the average of the
				levels of outlays for emergencies in the 5 fiscal years preceding the current
				year flowing from the budget authority referred to in subparagraph (A), but
				only in the fiscal year for which such budget authority first becomes available
				for obligation.
								(2)Average
				levelsFor purposes of paragraph (1), the amount used for a
				fiscal year to calculate the average of the enacted levels when one or more of
				such 5 preceding fiscal years is any of fiscal years 2003 through 2007 is as
				follows: the amount of enacted levels of budget authority and the amount of new
				outlays flowing therefrom for emergencies, but only in the fiscal year for
				which such budget authority first becomes available for obligation for each of
				such 5 fiscal years, which shall be determined by the Committees on the Budget
				of the House of Representatives and the Senate after receipt of a report on
				such matter transmitted to such committees by the Director of the Congressional
				Budget Office 6 months after the date of enactment of this section and
				thereafter in February of each calendar year.
							(c)Treatment of
				emergencies To fund certain military operationsWhenever the
				Committee on Appropriations reports any bill or joint resolution that provides
				budget authority for any emergency that is a threat to national security and
				the funding of which carries out a military operation authorized by a
				declaration of war or a joint resolution authorizing the use of military force
				and the report accompanying that bill or joint resolution, pursuant to
				subsection (d), identifies any provision that increases outlays or provides
				budget authority (and the outlays flowing therefrom) for such emergency, the
				enactment of which would cause the total amount of budget authority or outlays
				provided for emergencies for the budget year in the joint resolution on the
				budget (pursuant to section 301(a)(6)) to be exceeded:
							(1)Such bill or joint
				resolution shall be referred to the Committee on the Budget of the House or the
				Senate, as the case may be, with instructions to report it without amendment,
				other than that specified in subparagraph (B), within 5 legislative days of the
				day in which it is reported from the originating committee. If the Committee on
				the Budget of either House fails to report a bill or joint resolution referred
				to it under this subparagraph within such 5-day period, the committee shall be
				automatically discharged from further consideration of such bill or joint
				resolution and such bill or joint resolution shall be placed on the appropriate
				calendar.
							(2)An amendment to
				such a bill or joint resolution referred to in this subsection shall only
				consist of an exemption from section 251 of the Balanced Budget and Emergency
				Deficit Control Act of 1985 of all or any part of the provisions that provide
				budget authority (and the outlays flowing therefrom) for such emergency if the
				committee determines, pursuant to the guidelines referred to in subsection (b),
				that such budget authority is for an emergency within the meaning of section
				3(11).
							(3)If such a bill or
				joint resolution is reported with an amendment specified in subparagraph (B) by
				the Committee on the Budget of the House of Representatives or the Senate, then
				the budget authority and resulting outlays that are the subject of such
				amendment shall not be included in any determinations under section 302(f) or
				311(a) for any bill, joint resolution, amendment, motion, or conference
				report.
							.
			(g)Content of
			 budget resolutionsSection 301(a) of the Congressional Budget Act
			 of 1974 is amended by redesignating paragraphs (6) and (7) as paragraphs (7)
			 and (8), respectively, and by inserting after paragraph (5) the following new
			 paragraph:
				
					(6)totals of new
				budget authority and outlays for
				emergencies;
					.
			(h)Waiver and
			 Appeal in the SenateSection 904 of the Congressional Budget Act
			 of 1974 is amended—
				(1)in subsection
			 (c)(1), by inserting 316, after 313,; and
				(2)in subsection
			 (d)(2), by inserting 316, after 313,.
				(i)Conforming
			 amendmentThe table of
			 contents set forth in section 1(b) of the Congressional Budget and Impoundment
			 Control Act of 1974 is amended by inserting after the item relating to section
			 315 the following new item:
				
					
						Sec. 316.
				Emergencies.
					
					.
			(j)Application of
			 section 306 to emergencies in excess of amounts in reserve fundSection 306 of the Congressional Budget Act
			 of 1974 is amended by inserting at the end the following new sentence:
			 No amendment reported by the Committee on the Budget (or from the
			 consideration of which such committee has been discharged) pursuant to section
			 316(c) may be amended..
			(k)Up-to-date
			 tabulationsSection 308(b)(2)
			 of the Congressional Budget Act of 1974 is amended by striking
			 and at the end of subparagraph (B), by striking the period at
			 the end of subparagraph (C) and inserting ; and, and by adding
			 at the end the following new subparagraph:
				
					(D)shall include an
				up-to-date tabulation of amounts remaining in the reserve fund for
				emergencies.
					.
			(l)Point of
			 orderSection 305 of the
			 Congressional Budget Act of 1974 is amended by adding at the end the following
			 new subsection:
				
					(e)Point of order
				regarding emergency reserve fundIt shall not be in order in the House of
				Representatives or in the Senate to consider an amendment to a joint resolution
				on the budget which changes the amount of budget authority and outlays set
				forth in section 301(a)(4) for emergency reserve
				fund.
					.
			(m)Technical
			 amendment(1)Section 904(c)(1) of the Congressional
			 Budget Act of 1974 is amended by inserting 305(e), after
			 305(c)(4),.
				(2)Section 904(d)(2) of the Congressional
			 Budget Act of 1974 is amended by inserting 305(e), after
			 305(c)(4),.
				5.Disclosure of
			 interest costsSection
			 308(a)(1) of the Congressional Budget Act of 1974 (2 U.S.C. 639(a)(1)) is
			 amended—
			(1)in subparagraph
			 (B), by striking and after the semicolon;
			(2)in subparagraph
			 (C), by striking the period and inserting ; and; and
			(3)by adding at the
			 end the following new subparagraph:
				
					(D)containing a
				projection by the Congressional Budget Office of the cost of the debt servicing
				that would be caused by such measure for such fiscal year (or fiscal years) and
				each of the four ensuing fiscal
				years.
					.
			6.CBO scoring of
			 conference reports
			(a)The first sentence
			 of section 402 of the Congressional Budget Act of 1974 is amended as
			 follows:
				(1)Insert or
			 conference report thereon, before and submit.
				(2)In paragraph (1),
			 strike bill or resolution and insert bill, joint
			 resolution, or conference report.
				(3)At the end of
			 paragraph (2) strike and, at the end of paragraph (3) strike the
			 period and insert ; and, and after such paragraph (3) add the
			 following new paragraph:
					
						(4)A determination of
				whether such bill, joint resolution, or conference report provides direct
				spending.
						.
				(4)At the end, add
			 the following new sentence: The Director shall also prepare such
			 estimates for any bill or resolution of a public character that has not been
			 reported by a committee before it may be considered in the House or
			 Representatives or Senate.
				(b)The second
			 sentence of section 402 of the Congressional Budget Act of 1974 is amended by
			 inserting before the period the following: , or in the case of a
			 conference report, shall be included in the joint explanatory statement of
			 managers accompanying such conference report if timely submitted before such
			 report is filed.
			7.Budget compliance
			 statementsClause 3(d) of rule
			 XIII of the Rules of the House of Representatives is amended by adding at the
			 end the following new subparagraph:
			
				(4)A budget
				compliance statement prepared by the chairman of the Committee on the Budget,
				if timely submitted prior to the filing of the report, which shall include
				assessment by such chairman as to whether the bill or joint resolution complies
				with the requirements of sections 302, 303, 306, 311, and 401 of the
				Congressional Budget Act of 1974 or any other requirements set forth in a
				concurrent resolution on the budget and may include the budgetary implications
				of that bill or joint resolution under section 251 or 252 of the Balanced
				Budget and Emergency Deficit Control Act of 1985, as
				applicable.
				.
		8.Automatic budget
			 enforcement for measures considered on the floor
			(a)In
			 generalTitle III of the Congressional Budget Act of 1974 (as
			 amended by section 5(f)) is further amended by adding at the end the following
			 new section:
				
					317. Budget evasion points of order(a)Discretionary spending
				capsIt shall not be in order in the House of Representatives or
				the Senate to consider any bill or resolution (or amendment, motion, or
				conference report on that bill or resolution) that waives or suspends the
				enforcement of section 251 of the Balanced Budget and Emergency Deficit Control
				Act of 1985 or otherwise would alter the spending limits set forth in that
				section.
						(b)Pay-As-You-GoIt
				shall not be in order in the House of Representatives or the Senate to consider
				any bill or resolution (or amendment, motion, or conference report on that bill
				or resolution) that waives or suspends the enforcement of section 252 of the
				Balanced Budget and Emergency Deficit Control Act of 1985 or otherwise would
				alter the balances of the pay-as-you-go scorecard pursuant to that
				section.
						(c)Directed
				scoringIt shall not be in order in the House of Representatives
				or the Senate to consider any bill or resolution (or amendment, motion, or
				conference report on that bill or resolution) that directs the scorekeeping of
				any bill or resolution.
						(d)Far-OutyearsIt
				shall not be in order in the House of Representatives or the Senate to consider
				any bill or resolution (or amendment, motion, or conference report on that bill
				or resolution) that contains a provision providing new budget authority or
				which reduces revenues which first takes effect after the first five fiscal
				years covered in the most recently adopted concurrent resolution on the budget
				and would have the effect of reducing the surplus or increasing the deficit in
				any fiscal year.
						(e) Enforcement in
				the house of representatives(1)It shall not be in order
				in the House of Representatives to consider a rule or order that waives the
				application of this section.
							(2)(A)This subsection shall
				apply only to the House of Representatives.
								(B)In order to be cognizable by the
				Chair, a point of order under this section must specify the precise language on
				which it is premised.
								(C)As disposition of points of order
				under this section, the Chair shall put the question of consideration with
				respect to the proposition that is the subject of the points of order.
								(D)A question of consideration under
				this section shall be debatable for 10 minutes by each Member initiating a
				point of order and for 10 minutes by an opponent on each point of order, but
				shall otherwise be decided without intervening motion except one that the House
				adjourn or that the Committee of the Whole rise, as the case may be.
								(E)The disposition of the question of
				consideration under this subsection with respect to a bill or joint resolution
				shall be considered also to determine the question of consideration under this
				subsection with respect to an amendment made in order as original
				text.
								.
			(b)Waiver and
			 Appeal in the SenateSection 904 of the Congressional Budget Act
			 of 1974 is amended—
				(1)in subsection
			 (c)(1), by inserting 317, after 316,; and
				(2)in subsection
			 (d)(2), by inserting 317, after 316,.
				(c)Table of
			 contentsThe table of contents for the Congressional Budget Act
			 of 1974 is amended by inserting after the item for section 316 the
			 following:
				
					
						Sec. 317. Budget evasion points of
				order.
					
					.
			9.Application of
			 budget act points of order to unreported legislation
			(a)Section 315 of the
			 Congressional Budget Act of 1974 is amended by striking reported
			 the first place it appears.
			(b)Section 303(b) of
			 the Congressional Budget Act of 1974 is amended—
				(1)in paragraph (1),
			 by striking (A) and by redesignating subparagraph (B) as
			 paragraph (2) and by striking the semicolon at the end of such new paragraph
			 (2) and inserting a period; and
				(2)by striking
			 paragraph (3).
				10.Requirements for
			 Budget Act waivers in the House of Representatives
			(a)Justification
			 for Budget Act waiversClause 6 of rule XIII of the Rules of the
			 House of Representatives is amended by adding at the end the following new
			 paragraph:
				
					(h)It shall not be in
				order to consider any resolution from the Committee on Rules for the
				consideration of any reported bill or joint resolution which waives section
				302, 303, 311, or 401 of the Congressional Budget Act of 1974, unless the
				report accompanying such resolution includes a description of the provision
				proposed to be waived, an identification of the section being waived, the
				reasons why such waiver should be granted, and an estimated cost of the
				provisions to which the waiver
				applies.
					.
			(b)Separate vote To
			 waive major budget act point of orderSection 312 of the Congressional Budget Act
			 of 1974 is amended by adding at the end the following new subsection:
				
					(g)(1)It shall not be in order
				in the House of Representatives to consider a rule or order that waives the
				application of a major budget act point of order as defined in paragraph
				(2).
						(2)For the purposes of this subsection,
				the term major budget point of order means any point of order
				arising under any section listed in section 904.
						(3)(A)In order to be
				cognizable by the Chair, a point of order under the sections referenced in
				paragraph (2) must specify the precise language on which it is premised.
							(B)As disposition of points of order under the
				sections referenced in paragraph (2), the Chair shall put the question of
				consideration with respect to the proposition that is the subject of the points
				of order.
							(C)A question of consideration under the
				sections referenced in paragraph (2) shall be debatable for 10 minutes by each
				Member initiating a point of order and for 10 minutes by an opponent on each
				point of order, but shall otherwise be decided without intervening motion
				except one that the House adjourn or that the Committee of the Whole rise, as
				the case may be.
							(D)The disposition of the question of
				consideration under this subsection with respect to a bill or joint resolution
				shall be considered also to determine the question of consideration under this
				subsection with respect to an amendment made in order as original
				text.
							.
			
